

Exhibit 10.3
BRIDGE NOTE GUARANTY SUPPLEMENT


THIS BRIDGE NOTE GUARANTY SUPPLEMENT (this “Supplement”), dated as of April 1,
2020, is entered into among KVS Transportation, Inc., a California corporation
(“KVS”) and C&J Well Services, Inc., a Delaware corporation (“C&J”), and Indigo
Injection #3, LLC, a Texas limited liability company (“Indigo” and, together
with C&J and KVS, the “New Subsidiaries” and each a “New Subsidiary”), under
that Senior Secured Promissory Note, dated as of March 9, 2020 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Bridge Note”), among BASIC ENERGY SERVICES, INC., a Delaware
corporation (the “Obligor”), the Guarantors party thereto and Ascribe III
Investments LLC, a Delaware Limited liability company (the “Payee”). Terms
defined in the Bridge Note and not defined herein shall have the meanings given
to them in the Bridge Note.


Each New Subsidiary hereby agree as follows:


1. Each New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Supplement, such New Subsidiary will be deemed to be a
Guarantor for all purposes of the Bridge Note and shall have all of the rights,
benefits, duties and obligations of a Guarantor thereunder as if it had executed
the Bridge Note as a Guarantor. Each New Subsidiary hereby ratifies, as of the
date hereof, and agrees to be bound by, all of the terms, provisions and
conditions contained in the Bridge Note, including, without limitation, (a) all
of the covenants set forth in Section 11 of the Bridge Note and (b) all of the
guaranty obligations set forth in Section 9 of the Bridge Note. Without limiting
the generality of the foregoing terms of this paragraph 1, each New Subsidiary,
hereby agrees that it is, jointly and severally with the other Guarantors,
liable for, and as primary obligor and not merely as surety, and absolutely and
unconditionally and irrevocably guarantees to the Payee the full and prompt
payment upon the failure of the Obligor to do so, when and as the same shall
become due, whether at stated maturity, upon acceleration or otherwise, and at
all times thereafter, of the Guarantied Obligations in accordance with Section 9
of the Bridge Note. Each reference to a “Guarantor” in the Bridge Note shall be
deemed to include each New Subsidiary.


2. Each New Subsidiary, on behalf of itself and its Subsidiaries, represents and
warrants to the Payee that as of the date hereof:


a.Status. Each New Subsidiary (a) is a duly organized or formed and validly
existing corporation or other registered entity in good standing under the laws
of the jurisdiction of its organization and has the corporate or other
organizational power and authority to own its property and assets and to
transact the business in which it is engaged and (b) has duly qualified and is
authorized to do business and is in good standing in all jurisdictions where it
does business or owns assets, except where the failure to be so qualified could
not reasonably be expected to result in a Material Adverse Effect.


b.Power and Authority; Enforceability. Each New Subsidiary has the corporate or
other organizational power and authority to execute, deliver and carry out the
terms and provisions of this Supplement and each other Bridge Loan Document to
which it is a party and has taken all necessary corporate or other
organizational action to authorize the execution, delivery and performance of
this Supplement and each other Bridge Loan Document. Each New Subsidiary has
duly executed and delivered this Supplement and each other Bridge Loan Document
to which it is a party and this Supplement constitutes, and each other Bridge
Loan Document to which it is a party, constitutes the legal, valid and binding
obligation of each New Subsidiary enforceable against such New Subsidiary in
accordance with its terms, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, moratorium, reorganization and other similar laws
relating to or affecting creditors’ rights generally and general principles of
equity (whether considered in a proceeding in equity or law).


c.No Violation. None of the execution, delivery and performance by each New
Subsidiary of this Supplement and each other Bridge Loan Document to which it is
a party and compliance with the terms and provisions thereof or the consummation
of the other transactions contemplated hereby or thereby on the relevant dates
therefor will (i) contravene any applicable provision of any material applicable
law of any governmental authority, (ii) violate any provision of the
organization documents of any New Subsidiary or (iii) conflict with the
Indenture or the ABL Credit Agreement.




--------------------------------------------------------------------------------



3. Each New Subsidiary hereby unconditionally grants, assigns, and pledges to
the Payee to secure the obligations under the Bridge Note, a continuing security
interest in all of such New Subsidiary’s right, title, and interest in and to
the Collateral pursuant to and in accordance with Section 10 of the Bridge Note.


4. The security interest created hereby secures the payment and performance of
the Bridge Note. Without limiting the generality of the foregoing, this
Supplement secures the payment of all obligations owed under the Bridge Note and
would be owed by the Obligor to the Payee but for the fact that they are
unenforceable or not allowable (in whole or in part) as a claim in an Insolvency
Proceeding involving the Obligor due to the existence of such Insolvency
Proceeding.


5. Each New Subsidiary hereby authorizes the Payee, its counsel or designee to
file, in the name of each New Subsidiary any UCC or similar financing and
continuation statements the Payee in its sole discretion may deem necessary or
appropriate to further protect or maintain the perfection of the security
interests.


6. Each New Subsidiary hereby waives acceptance by the Payee of the guaranty by
such New Subsidiary upon the execution of this Supplement by such New
Subsidiary.


7. This Supplement may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument. Delivery of an executed counterpart of a
signature page of this Supplement by facsimile or by email as a “.pdf” or “.tif”
attachment shall be effective as delivery of a manually executed counterpart of
this Supplement. This Supplement shall constitute a “Bridge Loan Document” under
the Bridge Note.

8. The provisions of Sections 17, 18, 19, 20, 21, 22, 23 and 24 of the Bridge
Note are hereby incorporated by reference herein, mutatis mutandis.


[Signature Page Follows]






--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each New Subsidiary has caused this Supplement to be duly
executed by its authorized officer in favor of the Payee, as of the day and year
first above written.






KVS TRANSPORTATION, INC., a California corporation
By:
/s/ Keith L. Schilling
Name:Keith L. SchillingTitle:President and Chief Executive Officer



C&J WELL SERVICES, INC., a Delaware corporation
By:
/s/ Keith L. Schilling
Name:Keith L. SchillingTitle:President and Chief Executive Officer



INDIGO INJECTION #3, LLC, a Texas limited liability company
By:
/s/ Keith L. Schilling
Name:Keith L. SchillingTitle:President and Chief Executive Officer




